Exhibit 10.2
 
Product Exploitation and Management Agreement


This Product Exploitation Agreement (this “Agreement”) is dated as of January 6,
2011 (the “Agreement Date”), by and among Red Rock Pictures Holdings, Inc. a
Nevada Corporation (“RRP”); Martino Cartier, an individual, and Get Inspired,
LLC (“GI” )  (“MC”, “RRP” and “GI” collectively referred to as the “Parties”).


RECITALS


WHEREAS, RRP is in the business of celebrity marketing management and producing,
marketing and distributing products in various media and categories of trade,
including but not limited to, live television shopping and direct response
television advertisements.


WHEREAS, MC has created a line of hair care products utilizing the KERAGOLD and
A-YAD trademarks and MC intends to create additional hair care products
utilizing the MARTINO CARTIER trademark and other trademarks to be mutually
approved by the Parties  (collectively the “Branded Product(s)”). A list of the
Branded Products is set forth on Exhibit “A”, said list shall be updated from
time to time as new Branded Products are mutually approved by MC and RRP.;


WHEREAS, GI is a newly formed limited liability company established by RRP and
MC in accordance the terms and condition of that certain operating agreement
entitled “Operating Agreement of Get Inspired, LLC”, dated as of January 6, 2011
(“Operating Agreement”).


WHEREAS, the Parties desire that RRP manage the exploitation of the Branded
Products in all channels of trade, including but not limited to; retail,
internet, catalog, radio, direct mail, live television shopping and scripted
infomercials (collectively “Channels of Distribution”) and share the revenues
from such sales.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth
herein, the Parties hereby agree as follows:




1.  Product License; MC’s Services; Approval Rights; Use of Persona.


(a)   MC hereby grants to GI the exclusive worldwide license to market,
distribute and otherwise exploit the Branded Products worldwide and in all
Channels of Distribution.


(b)    Subject to Section 1(d) below, this Agreement gives GI the right to use
MC’s, name, likeness and image (the “Persona”) in connection with the Branded
Products throughout the entire World and in all Channels of Trade.  MC shall:
(i) retain all rights in and to the Persona that are not granted to GI pursuant
to this Agreement; and (ii) not be prevented, except as expressly provided in
this Agreement, from using or exploiting the Persona in connection with the
advertisement or promotion of any other person, entity, product, procedure or
service that does not compete with the Branded Products.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)    In connection with marketing, promoting and exploiting the Branded
Products, MC will appear as reasonably necessary, subject to his reasonable
pre-existing professional commitments, to provide services in connection with:
(i) live television shopping appearances on such networks as the Home Shopping
Network, QVC and similar shopping networks throughout the World (“Live
Television Shopping”); (ii) personal promotional appearances; and (iii) services
in connection with a scripted direct response television spot (“Infomercial”).
All services at such times and places mutually agreed to by MC and RRP.  Subject
to Section 1(d) below, this Agreement grants GI the right to use the Persona in
connection with the exploitation of the Branded Products throughout the entire
World and in all Channels of Trade.


(d)    Notwithstanding anything to the contrary contained in this Agreement, GI
agrees that it will not publish or broadcast any “Publicity Materials”, defined
in Section 2(c) below, unless MC has approved in writing in advance the final
form of such Publicity Materials.  MC shall have at least seven (7) business
days from the time of delivery to review any Publicity Materials from RRP. MC’s
failure to notify RRP of disapproval within seven (7) business days after
receipt of any Publicity Materials from RRP shall be deemed to constitute
approval.


(e)    MC shall have the option, exercised at MC’s sole and absolute discretion,
to purchase the Branded Products from GI at a price equal to GI’s cost to
manufacture the Branded Products. Branded Products purchased by MC under this
paragraph may only be sold by MC at retail hair salons owned and controlled by
MC. All revenues generated from the sale of Branded Products at salons owned or
controlled my MC shall be solely MC's.




2.  RRP Services and Funding Obligations.


(a)    RRP shall advise, counsel and assist in connection with all matters
relating to the marketing management of MC personally and the exploitation of
the Branded Products, including without limitation, the following: (i) creating
a cohesive brand strategy for the further development and maintenance of the
Branded Products; (ii) negotiating key contracts regarding the Branded Product
development, manufacturing and exploitation (iii) the selection, development and
adoption of new products and packaging; (iv) matters pertaining to publicity,
promotion and public relations; and (iv) the selection, supervision and
coordination of those persons, firms and corporations that may counsel, advise,
procure employment, or otherwise render services to or on behalf of MC and or
GI, such as accountants, publicist, and talent agents. MC and RRP shall mutually
approve all arrangements and agreements resulting from RRP’s services provided
under this paragraph.


(b)    RRP shall coach and prepare MC for on-air Live Television Shopping
appearances. In that regard, RRP shall; (i) outline and produce Live Television
Shopping appearances; (ii) provide on-air coaching; (iii) analyze, adjust and
modify on-air appearance to maximize Branded Product sales.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)    On behalf of GI, RRP, directly or through its independent contractors,
shall produce “B-roll”, before-and-after footage and other publicity material
(“Publicity Material”) to be used in conjunction with exploiting the Branded
Products on Live Television Shopping and all other channels of trade. GI or its
designee shall be the sole and exclusive owner, for all purposes, of the
Publicity Material and the copyright in and to the Publicity Material. MC and
RRP shall mutually approve all arrangements and agreements resulting from RRP’s
services provided under this paragraph.


(d)    On behalf of GI, RRP, directly or through its independent contractors,
may, on the mutual approval of RRP and MC, produce and exploit the
Infomercial.  If produced, the Infomercial shall be approximately thirty (30)
minutes in length, or of a shorter duration as mutually determined by RRP and
MC. GI or its designee shall be the sole and exclusive owner, for all purposes,
of the Infomercial and the copyright in and to the Infomercial. MC and RRP shall
mutually approve all arrangements and agreements resulting from RRP’s services
provided under this paragraph.


(e)    On behalf of GI, RRP, directly or through its independent contractors,
shall be responsible for supervising the manufacturing of the Branded Products.


(f)    On behalf of GI, RRP, directly or through its independent contractors,
will manage all operational aspects of selling and distributing the Branded
Products to Live Television Shopping outlets, third party wholesale purchasers
and directly to consumers. Such services include but are not limited to, media
scheduling and reporting, inbound telephone and internet order capture, credit
card processing, order fulfillment and customer service. MC and RRP shall
mutually approve all arrangements and agreements resulting from RRP’s services
provided under this paragraph.


(g)    On behalf of GI, RRP shall be responsible for all costs and expenses
incurred in connection with: (i) producing the Publicity Material; (ii)
exploiting the Branded Products on Live Television Shopping, including but not
limited to, travel, meals and accommodations expenses incurred in connection
therewith; (iii) producing and exploiting the Infomercial; (iv) manufacturing
the Branded Products, said costs and expenses to be incurred only upon RRP’s and
MC’s mutual approval (“Approved Expenses”). . Notwithstanding the foregoing, RRP
hereby agrees to provide funding in an amount required to manufacture the
Branded Products in quantities sufficient to fulfill all orders of the Branded
Product.

 
3.  Net Sales.




(a)    Subject to the terms and conditions of the Operating Agreement; Net Sales
shall be distributed as follows:


 (i) 50% to MC; and
 (ii) 50% to RRP


 
3

--------------------------------------------------------------------------------

 


The term “Net Sales” means the all gross revenues received by GI from the sale
of Branded Products, regardless of the Channels of Distribution, less “GI
Operational Costs” (defined below) and Approved Expenses incurred in connection
with the creation, manufacture, publishing, promotion or distribution of the
Branded Products, Publicity Material and the Infomercial including, without
limitation,  media costs, licensing fees connected to any Branded Products,
manufacturing costs, warehousing costs, order fulfillment costs, including
chargeback’s and returns, and promotion costs associated with the Branded
Products, Publicity Material and the Infomercial. As used herein “GI Operational
Costs” shall mean all fees and expenses required to maintain GI’s good standing
with relevant State and Federal agencies and other professional services as
agreed to by RRP and MC including but not limited to, accounting services and
tax filing services.


(b)    “Accounting Period” means each calendar quarter. Within sixty (60) days
after the end of each Accounting Period, MC and RRP shall be sent a statement
showing the computation of Net Sales due to MC and RRP for such accounting
period (“Accounting Statement”) and MC and RRP shall be paid their respective
share of Net Sales then due, if any. GI shall keep all of its books and records
directly relating to each Accounting Period in accordance with customary
accounting principles in the direct response industry. MC and RRP may, at GI’s
offices and at reasonable times within regular business hours, but not more than
once per calendar year, have a certified public accountant familiar with
accounting procedures in the direct response industry, inspect and make copies
of any such statements and records not previously inspected, all at MC’s or
RRP’s expense, as the case maybe. Each Accounting Statement hereunder shall be
deemed conclusive unless MC or RRP shall object thereto to GI in writing within
twelve (12) months after receipt thereof and shall state in detail in such
writing the basis for the objection. MC and RRP shall be barred from bringing
any legal proceeding on the subject matter of such objections later than twelve
(12) months after making such objections.




4.  Additional Representations, Warranties and Covenants.


(a)    Each Party represents, warrants and covenants that: (i) it has all
necessary power and authority to enter into and perform this Agreement; and (ii)
it has not used the services of or incurred any obligations to any agent, broker
or finder in connection with the transaction(s) contemplated by this Agreement.


(b)    MC represents warrants and covenants that any and all service provided by
MC hereunder, including but not limited to service specified under Section 1 of
this Agreement, is wholly original to the MC and the full use of said services,
or any part thereof, will not in any way violate or infringe upon any copyright
belonging to any person or constitute libel or defamation of, or an invasion of
the rights of privacy or otherwise violate or infringe upon any other right or
rights whatsoever of any person or entity and such services are not subject to
the terms and conditions of any union, guild, or collective bargaining
agreement(s).
 
 
 
4

--------------------------------------------------------------------------------

 
 
5.  Indemnification.


(a)    Each of the Parties shall indemnify, defend and hold each other
(including the other Parties’ heirs, successors and assigns) harmless against
any claims, demands, liabilities, causes of action or damages, including,
without limitation, for libel, defamation, slander, invasion of privacy, and
infringement of copyright, trademark and any other intellectual property right,
and including all costs and attorneys’ fees incurred by the non-indemnifying
Party in connection with defending against such claims, demands, liabilities,
causes of action or damages, arising out of any breach of this Agreement by the
indemnifying Party or any breach of any representation or warranty contained
herein by the indemnifying Party.


(c)    GI shall acquire and maintain commercial general liability and product
liability insurance coverage underwritten by a qualified insurance company which
(i) has been rated at least A-VII by the most recent edition of Best’s insurance
report, and (ii) contains a combined single limit of liability of not less than
one million dollars ($1,000,000) per occurrence and three million dollars
($3,000,000) in the aggregate.  MC and RRP will be named as an additional
insured on all such policies.


6.  Arbitration.
 
(a)    In the event of any dispute, controversy or claim arising out of or
relating to this Agreement, the Parties shall try to settle such dispute,
controversy or claim amicably amongst themselves. If the Parties are unable to
so settle such dispute, controversy or claim, then any such dispute, controversy
or claim arising out of or relating to any provision of this Agreement or the
interpretation, enforceability, performance, breach, termination or validity
hereof, including, without limitation, this arbitration clause shall be solely
and finally settled by arbitration in the manner specified in this Section 6.
 
(b)    All arbitration proceedings shall be conducted solely and exclusively in
the State of New Jersey under the procedural rules of the American
Arbitration Association. The Party requesting arbitration shall serve upon the
other Parties a written demand for arbitration stating the substance of the
controversy, dispute or claim, and the contention of the Party requesting
arbitration. Within sixty (60) days after the demand, the Parties shall select
three (3) mutually acceptable arbitrators.  The arbitrators are to act as
neutral arbitrators and shall have no past, present or anticipated future
affiliation with the Parties or any relationship with the Parties which would
unduly influence the independence of an arbitrator. If the Parties are unable to
agree upon three (3) mutually acceptable arbitrators, the arbitration agent
shall appoint three (3) arbitrators.  The decision of the arbitrators shall be
in writing setting forth the basis therefore.  The Parties shall abide by the
award rendered in such arbitration proceeding, and such award may be enforced
and executed upon in any court having jurisdiction over the Party against whom
enforcement of such award is sought.  The Parties shall divide equally the
administrative charges, arbitrators’ fees and related expenses of arbitration,
but each Party shall pay its own attorneys’ fees incurred in connection with
such arbitration; provided, however, if the arbitrators determine that one Party
prevailed clearly and substantially over the other Party(ies), then the
non-prevailing Party(ies) shall also pay the prevailing Party’s reasonable
attorneys’ fees and expert witness costs and arbitration costs.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)    Except with respect to claims for indemnification resulting from
third-party claims, in no event shall any Party be liable for special, indirect,
incidental or consequential damages arising under or in connection with this
Agreement, or the performance of, or failure to perform, any obligations
hereunder, whether in contract, negligence, tort, or otherwise.
 
 
7.  Notices.  All notices and other communications to be given pursuant to this
Agreement shall be in writing to the Party intended at the following addresses:
 
 
If to RRP:
Red Rock Pictures Holdings, Inc.
6019 Olivas Park Drive, Suite C
Ventura, CA 93003
Attn:  Mr. Reno R. Rolle
 




If to MC:


 


If to GI:
Get Inspired, LLC
6019 Olivas Park Drive, Suite C
Ventura, CA 93003
Attn:  Mr. Reno R. Rolle
 


8. Term and Termination:


(a)   Unless sooner terminated in accordance with the provisions of this
Agreement, this Agreement shall remain in full force and effect for an “Initial
Term” and, so long as the “Minimum Sales Target” is achieved, shall thereafter
be automatically renewed for additional and successive terms of one year (the
“Additional Term(s)”). The “Initial Term” shall mean, the period of time
commencing upon the date first written above and expiring eighteen (18) months
from the date first written above. The “Minimum Sales Target” shall mean: (i)
two-hundred thousand dollars ($200,000) in Net Sales during the Initial Term;
(ii) four-hundred thousand dollars ($400,000) in Net Sales during the first
Additional Term following the Initial Term; (iii) six-hundred thousand dollars
($600,000) in Net Sales during the second Additional Term following the Initial
Term; (iv) eight-hundred thousand dollars ($800,000) in Net Sales during the
third Additional Term following the Initial Term; and (iv) thereafter, one
million dollars ($1,000,000) during each succeeding Additional Term.


(b)    This Agreement is contingent upon the full and complete execution of a
Sales Representative Agreement by and between GI and D’Arcy Acquisition LLC
regarding the services of Martino Cartier and the exploitation of hair care
products (“D’Arcy Agreement”). In the event that the D’Arcy Agreement is not
executed prior to February 6, 2011 this Agreement shall terminate.


 
6

--------------------------------------------------------------------------------

 
 
9.  Miscellaneous. Nothing in this Agreement shall be construed to place the
Parties in the relationship of partners or joint venturers or principal and
agent, or employer and employee. No Party shall have the power to obligate or
bind the others to a third party in any manner whatsoever.  In the event that
any provision of this Agreement should be held to be void, voidable, or
unenforceable, this Agreement shall not be invalidated, but said provision shall
be severed from this Agreement, and the remaining provisions hereof shall remain
in full force and effect.  Each Party has been advised to seek independent legal
advice from attorneys of its own choice, with respect to the advisability of
executing this Agreement, and each Party has had the opportunity for its
attorney to review this Agreement prior to the execution hereof.  This Agreement
may be signed in counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute this Agreement. This
Agreement constitutes the entire agreement and understanding among the Parties
and cancels, terminates and supersedes any prior or contemporaneous agreement or
understanding relating to the subject matter of this Agreement among the
Parties.  This Agreement may not be modified without the mutual written consent
of the Parties.  The recitals are hereby incorporated by reference into and made
a part of this Agreement.


The parties hereto have caused this Agreement to be duly executed on the date
first written above.
 

Red Rock Pictures Holdings, Inc.                                 By:     Date:  
              Name:
Reno R. Rollé 
                    Title: CEO        

 
       
Martino Cartier
                                By:     Date:    
Martino Cartier
       

               
///




///


 
7

--------------------------------------------------------------------------------

 
 
Get Inspired, LLC
                                By:     Date:                 Name:
Martino Cartier
                    Title: Manager        

 



By:     Date:                 Name:
Reno R. Rollé 
                    Title: Manager        







EXHIBIT “A”


List of Branded Products


 
 
8